Case 1:17-cr-00104-DLH Document 42 Filed 01/28/19 Page 1 of 2

PROB 12C
(Rev. 2/13)

UNITED STATES DISTRICT COURT
for
DISTRICT OF NORTH DAKOTA

Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Rayan Brooke Wolf Case Number: 0868 1:17CRO00104
Name of Sentencing Judicial Officer: Daniel L. Hovland, Chief U.S. District Court Judge

Date of Original Sentence: April 16, 2018

Original Offense: Theft from an Indian Tribal Organization
Original Sentence: Time served, 1 year supervised release
Type of Supervision: TSR Date Supervision Commenced: 4/16/2018

Asst. U.S. Attorney: Jonathan J. O'Konek Defense Attorney: Ryan Costello

 

PETITIONING THE COURT

To issue a warrant

LJ To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation No. Nature of Noncompliance

1) The offender has failed to report for scheduled drug testing on numerous occasions. This

is in violation of special condition number eight.

2) On December 7, 2018, the offender submitted a urine sample for drug testing, which was
confirmed by Alere Lab to have been diluted. This is in violation of special condition

number eight.

3) On November 15, 2018, the offender submitted a urine sample which tested positive for
opiates. After the test results were known to her, Ms. Wolf admitted to ingesting opiates

on several occasions. This is in violation of special condition number six.

4) The offender was referred to North Central Human Services (NCHS) for substance abuse
treatment which began on December 13, 2018. On January 7, 2019, NCHS advised the
undersigned the offender had missed three of the four scheduled sessions in December

2018. This is in violation of special condition number seven.
Case 1:17-cr-00104-DLH Document 42 Filed 01/28/19 Page 2 of 2

PROB 12C

(Rev. 2/13)

Wolf, Rayan

0868 1:17CR00104

U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the
arrest of Ms. Rayan Wolf.

The term of supervision should be:

Revoked.

(1 Extended for years, for a total term of years.

[] The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.
Executed on January 28, 2019

/s/ Terry L. Gunville
U.S. Probation Officer

 

THE COURT ORDERS:

O Action.
The Issuance of a Warrant/Matter Sealed Pending Arrest.
C1 The Issuance of a Summons.

[1 Other

— bf L

Signature of Judicial Officer

Date
